78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chester R. SHEPPARD, Plaintiff-Appellant,v.Theo WHITE, Warden State Prison of California at New Folsom;Robert Buda, Correctional Officer, Defendants-Appellees.
No. 95-15694.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Chester R. Sheppard appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo.  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990).   We affirm in part, vacate in part, and remand.


3
Sheppard contends defendants were deliberately indifferent to his safety when they placed him on the "AdSeg yard" with an inmate who had previously assaulted him.   We disagree for the reasons stated by the district court.


4
Sheppard contends that defendants retaliated against him for filing this suit by confiscating his property and transferring him to seven different prisons over the course of this action.   Sheppard raised his allegations of retaliation in his November 1, 1994 change of address notice and again in his objections to the Magistrate Judge's report and recommendation.   The record indicates that Sheppard was transferred on at least seven occasions.   Absent a narrowly tailored legitimate penological purpose, prison officials may not take actions against an inmate because he has exercised a constitutional right.   Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir.1985).   Consequently, we remand for the district court to address the claim.   The judgment is otherwise affirmed.


5
AFFIRMED in part, VACATED in part, and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3